Cutting, J.
— It has been settled in Colburn v. Averill, 30 Maine, 310 that, “where a person, not the payee, writes his name in blank upon the back of a negotiable promissory note, at the time of its inception, it is to be regarded as done for the same consideration with the expressed contract, and he will be holden as an original promisor.” And, “if made without date, it is presumed to have been made at the inception of the note.”
According to that decision, supported, by the numerous authorities there cited, the defendants, Sage and Baker, are jointly liable as original promisors witb Jones, unless the words “ without demand or notice,” written over their signatures, be an exception to the general and well established rule.
A similar question was presented to the Supreme Court *37of New York, Luqueer v. Prosser, 1 Hill, 256, and again to the Court of Errors, 4 Hill, 420, where it was decided, that such language did not change the principle. These two cases are cited by Judge Story, and approved by being incorporated into the text in his Commentaries on the law of Promissory Notes, § 468. Defendants defaulted.
Shepley, C. J., Tenney, Rice and Appleton, J. J., concurred.